HLD-093     (January 2011)                                     NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 10-4607
                                       ___________

                          IN RE: EARL D. HICKSON, SR.,
                                                Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                        (Related to D.N.J. Civ. No. 08-cv-02407)
                      ____________________________________

                  Submitted Pursuant to Rule 21, Fed. R. App. P.
                                January 31, 2011
         Before: MCKEE, Chief Judge, ALDISERT and WEIS, Circuit Judges
                           Opinion filed: March 18, 2011
                                   _________

                                        OPINION
                                        _________

PER CURIAM.

              Pro se petitioner Earl D. Hickson initiated a lawsuit in the United States

District Court for the District of New Jersey alleging, among other things, that various

employees of the State of New Jersey illegally detained him and violated his civil rights.

On September 27, 2010, the District Court denied Hickson’s motion for summary

judgment, granted in part and denied in part defendants’ motions for summary judgment,

and ordered Hickson to show cause why it should not decline to exercise supplemental
                                             1
jurisdiction over his state law claims. Hickson did not respond to the order to show cause

but rather, timely filed a motion for reconsideration on October 8, 2010. Defendants filed

responses in opposition to Hickson’s motion for reconsideration, and on December 13,

2010, Hickson filed the instant petition for a writ of mandamus. The Court has not yet

issued a decision regarding Hickson’s motion for reconsideration.

              While captioned as a petition for a writ of mandamus, Hickson’s filing is

essentially a notice of appeal. He argues that the District Court erred in entering

summary judgment against him and attacks the various legal conclusions reached by the

Court. The remedy of mandamus is reserved for extraordinary situations. See Allied

Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 34 (1980). In order to ensure that mandamus

is sparingly granted, a petitioner seeking a writ of mandamus must demonstrate that no

other adequate means are available to obtain the desired relief and that the right to

issuance of the writ is “clear and indisputable.” See id. at 35. The relief sought by

Hickson is the vacation of the District Court’s judgment and the right to proceed to trial.

This relief may be sought through the filing of a notice of appeal once the District Court

has entered a final order in the proceedings below. See In re Briscoe, 448 F.3d 201, 212

(3d Cir. 2006) (writ of mandamus may not be used as a substitute for regular appeals

process). To the extent Hickson argues that this Court should exercise its authority to

issue a writ of mandamus reassigning his case to a different district judge, his petition

will be denied. Hickson has not offered any evidence of bias on the part of Judge

                                              2
Hillman other than his own disagreement with the outcome of the case.

             Based on the foregoing, we will deny the petition for a writ of mandamus.




                                           3